DETAILED ACTION
Claims 1-20 filed June 24th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24th 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant’s arguments regarding the use of the leaky integrator of Berkovich are persuasive. However, further searching has found that Venable et al. (US2014/0380230) teaches dwell times to determine intent. Claims 1, 3-11, 13-17 remain rejected under Berkovich et al. (US2021/0142086) in view of Burns et al. (US2016/0025981) in view of Venable et al. (US2014/0380230). However, claims 2 and 12 are objected to as allowable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkovich et al. (US2021/0142086) in view of Burns et al. (US2016/0025981) in view of Venable et al. (US2014/0380230)

 	Consider claim 1, where Berkovich teaches a computing device comprising: a see-through display; (See Berkovich paragraph 84 where the display 100 augments views of a physical real world environment with computer generated elements, thus a see-through display) a logic subsystem; and a storage subsystem holding instructions executable by the logic machine to: (See Berkovich figure 5 where there is an application store and engine) receive, via an eye-tracking sensor, eye tracking samples each corresponding to a gaze direction of a user, (See Berkovich paragraph 63 where the system can determine the gaze point of the user and update the image data provided to the display based on the determined gaze point to provide an interactive experience to the user) based at least on the eye tracking samples, determine a time-dependent attention value for a location in a field of view of the see-through display, based at least on the time-dependent attention value for the location, (See figures 12a-c and paragraphs 169-175 where the cameras will capture images of the users eyes 1202 in order to determine an object of interest to be tracked, where a leaky integrator with the equation                         
                            P
                            =
                            S
                            0
                            +
                            S
                            
                                
                                    e
                                
                                
                                    -
                                    t
                                    /
                                    C
                                
                            
                        
                     to determine to object of interest) determine an intent of the user to interact with a user interface associated with the location, (See Berkovich paragraph 63 where the system can determine the gaze point of the user and update the image data provided to the display based on the determined gaze point to provide an interactive experience to the user) 
 	Berkovich teaches determine an intent of the user to interact with a user interface associated with the location, however Berkovich does not explicitly teach a user interface associated with the location that is at least partially hidden from a current view, in response to determining the intent, display via the see-through display the user interface. However, in the same field of endeavor Burns teaches a user interface associated with the location that is at least partially hidden from a current view, in response to determining the intent, display via the see-through display the user interface. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience. 
	Berkovich teaches based on eye tracking samples, determine a time-dependent attention value for a location in a field of view of the see-through display (See Berkovich paragraph 53, 142-143, 170-172 where the system can determine a gaze point of the user and update the image data provided to display 100 based on the determined gaze point to provide an interactive experience to the user. Based upon processing the image data a region of interest is identified. Updating the image is performed using a leaky integrator formula) However, Berkovich does not explicitly teach based at least on eye tracking samples corresponding to a location in a field of view of the see-through display, determine a time-dependent attention value for the location. However, in the same field of endeavor Venable teaches based at least on eye tracking samples corresponding to a location in a field of view of the see-through display, determine a time-dependent attention value for the location. (See Venable paragraph 35 and figure 3B where intersection of the gaze location with the interactive target for a threshold period of time may start motion of the interactive target towards the destination position) Therefore, it would have been obvious for one of ordinary skill in the art to modify the region of interest of Berkovich such that it corresponds to the gaze point of the user as taught by Venable. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more natural user experience. 

 	Consider claim 3, where Berkovich in view of Burns in view of Venable teaches the computing device of claim 1, wherein the location is a peripheral location in the field of view of the see-through display, and wherein the instructions are executable to display the user interface at the peripheral location. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 4, where Berkovich in view of Burns in view of Venable teaches the computing device of claim 1, wherein the user interface comprises a transitional element. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location, thus a transitional element) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 5, Berkovich in view of Burns in view of Venable teaches the computing device of claim 4, wherein the instructions are further executable to receive a user input indicating an intent to interact with the transitional element, and in response, display one or more additional user interface elements via the see-through display. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location alongside text or highlighting indicators 1010, thus a transitional element) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 6, Berkovich in view of Burns in view of Venable teaches the computing device of claim 4, wherein the instructions are further executable to update the time-dependent attention value for the location based upon additional eye tracking samples, and wherein the user input indicating the intent to interact with the transitional element is detected based upon the updated time-dependent attention value for the location. (See Venable paragraph 35 and figure 3B where intersection of the gaze location with the interactive target for a threshold period of time may start motion of the interactive target towards the destination position)

 	Consider claim 7, where Berkovich in view of Burns in view of Venable the computing device of claim 4, wherein the user input indicating the intent to interact with the transitional element further comprises one or more of a hand gesture or a speech command. (See Burns paragraph 62 where the input subsystem includes a microphone for speech or voice recognition and camera for gesture recognition) It would have been obvious for one of ordinary skill in the art to incorporate known elements for input for in order to yield the predictable results of accommodating natural user inputs to enhance the user experience. 

 	Consider claim 8, where Berkovich in view of Burns in view of Venable teaches the computing device of claim 1, wherein the instructions executable to determine the intent of the user to interact with a user interface that is at least partially hidden from a current view comprise instructions executable to compare the time- dependent attention value to a threshold condition. (See Venable paragraph 35 and figure 3B where intersection of the gaze location with the interactive target for a threshold period of time may start motion of the interactive target towards the destination position)

 	Consider claim 9, where Berkovich in view of Burns in view of Venable teaches the computing device of claim 1, wherein the instructions are executable to display the user interface as display-locked. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Thus, the virtual object 405 is display locked to always be present on the display.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 10, where Berkovich in view of Burns in view of Venable teaches the computing device of claim 1, wherein the computing device comprises a head-mounted display device. (See Berkovich figures 1a-b where the display 110 is mounted on eyeglasses frames) 

 	Consider claim 11, where Berkovich teaches a method on a computing device, the method comprising: receiving, via an eye-tracking sensor, eye tracking samples each corresponding to a gaze direction of a user, based at least on the eye tracking samples, (See Berkovich paragraph 63 where the system can determine the gaze point of the user and update the image data provided to the display based on the determined gaze point to provide an interactive experience to the user) determining a time-dependent attention value for a location in a field of view of the see-through display, based at least on the time-dependent attention value for the location, (See figures 12a-c and paragraphs 169-175 where the cameras will capture images of the users eyes 1202 in order to determine an object of interest to be tracked, where a leaky integrator with the equation                         
                            P
                            =
                            S
                            0
                            +
                            S
                            
                                
                                    e
                                
                                
                                    -
                                    t
                                    /
                                    C
                                
                            
                        
                     to determine to object of interest)  determining an intent of the user to interact with a user interface associated with the location (See Berkovich paragraph 63 where the system can determine the gaze point of the user and update the image data provided to the display based on the determined gaze point to provide an interactive experience to the user) 
 	Berkovich teaches determine an intent of the user to interact with a user interface associated with the location, however Berkovich does not explicitly teach a user interface associated with the location that is at least partially hidden from a current view, in response to determining the intent, display via the see-through display the user interface. However, in the same field of endeavor Burns teaches a user interface associated with the location that is at least partially hidden from a current view, in response to determining the intent, display via the see-through display the user interface. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience. 
	Berkovich teaches based on eye tracking samples, determine a time-dependent attention value for a location in a field of view of the see-through display (See Berkovich paragraph 53, 142-143, 170-172 where the system can determine a gaze point of the user and update the image data provided to display 100 based on the determined gaze point to provide an interactive experience to the user. Based upon processing the image data a region of interest is identified. Updating the image is performed using a leaky integrator formula) However, Berkovich does not explicitly teach based at least on eye tracking samples corresponding to a location in a field of view of the see-through display, determine a time-dependent attention value for the location. However, in the same field of endeavor Venable teaches based at least on eye tracking samples corresponding to a location in a field of view of the see-through display, determine a time-dependent attention value for the location. (See Venable paragraph 35 and figure 3B where intersection of the gaze location with the interactive target for a threshold period of time may start motion of the interactive target towards the destination position) Therefore, it would have been obvious for one of ordinary skill in the art to modify the region of interest of Berkovich such that it corresponds to the gaze point of the user as taught by Venable. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more natural user experience. 

 	Consider claim 13, where Berkovich in view of Burns in view of Venable teaches the method of claim 11, wherein the location is a peripheral location in the field of view of the see-through display, and wherein the instructions are executable to display the user interface at the peripheral location. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location alongside text or highlighting indicators 1010.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 14, where Berkovich in view of Burns in view of Venable teaches the method of claim 11, wherein displaying the user interface comprises displaying a transitional element. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location alongside text or highlighting indicators 1010, thus a transitional element) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 15, where Berkovich in view of Burns in view of Venable teaches the method of claim 14, further comprising receiving a user input indicating an intent to interact with the transitional element, and in response, displaying one or more additional user interface elements via the see-through display. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location alongside text or highlighting indicators 1010, thus a transitional element) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

 	Consider claim 16, where Berkovich in view of Burns in view of Venable teaches the method of claim 14, further comprising updating the time-dependent attention value for the location based upon additional eye tracking samples, and wherein the user input indicating the intent to interact with the transitional element is detected based upon an updated time-dependent attention value for the location. (See figures 12a-c and paragraphs 169-175 where the cameras will capture images of the user’s eyes 1202 at a T0 and T1 in order to determine an object of interest to be tracked, where a leaky integrator with the equation                         
                            P
                            =
                            S
                            0
                            +
                            S
                            
                                
                                    e
                                
                                
                                    -
                                    t
                                    /
                                    C
                                
                            
                        
                     to determine to object of interest. Thus, a time dependent attention value)

 	Consider claim 17, where Berkovich in view of Burns in view of Venable teaches the method of claim 11, wherein the user input indicating the intent to interact with the transitional element further comprises one or more of a hand gesture or a speech command. (See Burns paragraph 62 where the input subsystem includes a microphone for speech or voice recognition and camera for gesture recognition) It would have been obvious for one of ordinary skill in the art to incorporate known elements for input for in order to yield the predictable results of accommodating natural user inputs to enhance the user experience.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkovich in view of Burns in view of Venable in view of Benedetto et al. (US2017/0354883)

 	Consider claim 18, where Berkovich teaches a head-mounted display device comprising: a see-through display; (See Berkovich paragraph 84 where the display 100 augments views of a physical real world environment with computer generated elements, thus a see-through display) a head-tracking system comprising sensors configured to track a position and orientation of a head; an eye-tracking system comprising an eye tracking sensor; a logic subsystem; and a storage subsystem holding instructions executable by the logic subsystem to: receive, via the head-tracking system, head tracking data, receive, via the eye-tracking sensor, eye tracking samples each corresponding to a gaze direction of a user, determine, based on the head tracking data, See Berkovich paragraph 63 and figure 5 where the system can determine the gaze point of the user and update the image data provided to the display based on the determined gaze point to provide an interactive experience to the user) a change in the field of view of the see-through display, meets a threshold change, and in response based at least on the eye tracking samples, determine a time-dependent attention value for the user interface, based at least on the time-dependent attention value for the user interface, , (See figures 12a-c and paragraphs 169-175 where the cameras will capture images of the users eyes 1202 in order to determine an object of interest to be tracked, where a leaky integrator with the equation                         
                            P
                            =
                            S
                            0
                            +
                            S
                            
                                
                                    e
                                
                                
                                    -
                                    t
                                    /
                                    C
                                
                            
                        
                     to determine to object of interest) determine an intent of the user to interact with the user interface, (See Berkovich paragraph 63 where the system can determine the gaze point of the user and update the image data provided to the display based on the determined gaze point to provide an interactive experience to the user) 
 	Berkovich teaches determine an intent of the user to interact with a user interface associated with the location, however Berkovich does not explicitly teach position a user interface at a location outside of a field of view of the see-through display, determine, based on the head tracking data, a change in the field of view of the see-through display that corresponds to a head tilt toward the user interface. (See Burns figs 6-10 and paragraphs 29-31 where The HMD device's positioning of the partial view of the new virtual object in the field of view can be used as a method of directing or steering the user's head location and/or position in the space to enable the new virtual object to be seen in full view. The user can be expected to intuitively move his head in the direction of the partial view in order to see the full view of the new virtual object. Highlights including colors, graphics, animations, text, and the like (representatively indicated by reference numeral 1010) can be applied to the virtual object to gather the user's attention and/or provide information or guidance in some scenarios. Separate graphic or text indicators 1015 can also be utilized.) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of drawing attention to peripheral zones outside of the active zone of the user (See Benedetto paragraph 140, 162 and figures 5A-D, 9) 
	Berkovich teaches based on eye tracking samples, determine a time-dependent attention value for a location in a field of view of the see-through display (See Berkovich paragraph 53, 142-143, 170-172 where the system can determine a gaze point of the user and update the image data provided to display 100 based on the determined gaze point to provide an interactive experience to the user. Based upon processing the image data a region of interest is identified. Updating the image is performed using a leaky integrator formula) However, Berkovich does not explicitly teach based at least on eye tracking samples corresponding to the user interface. However, in the same field of endeavor Venable teaches based at least on eye tracking samples corresponding to the user interface. (See Venable paragraph 35 and figure 3B where intersection of the gaze location with the interactive target for a threshold period of time may start motion of the interactive target towards the destination position) Therefore, it would have been obvious for one of ordinary skill in the art to modify the region of interest of Berkovich such that it corresponds to the gaze point of the user as taught by Venable. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of providing a more natural user experience. 

 	Consider claim 19, where Berkovich in view of Burns in view of Venable in view of Benedetto teaches the head-mounted display device of claim 18, wherein the instructions are executable to determine the intent of the user to interact with the user interface further based on a hand gesture. (See Burns paragraph 62 where the input subsystem includes a microphone for speech or voice recognition and camera for gesture recognition) It would have been obvious for one of ordinary skill in the art to incorporate known elements for input for in order to yield the predictable results of accommodating natural user inputs to enhance the user experience.

 	Consider claim 20, where Berkovich in view of Burns in view of Venable in view of Benedetto teaches the head-mounted display device of claim 18, wherein the change in the field of view comprises an upward change in the field of view. (See Burns figs 6-10 and paragraphs 27-30 where the user can look in a particular direction a virtual object can be partially hidden from view in the periphery when the user looks up, down, left or right. Future interactions can force the virtual object to be animated such that it would be relocated to a more central location alongside text or highlighting indicators 1010, thus a transitional element) Therefore, it would have been obvious for one of ordinary skill in the art to modify Berkovich by maintaining contextual clues of objects of interest as taught by Burn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of supporting a more optimal interaction and user experience.

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed June 24th 2022 regarding the leaky integrator to create a time dependent attention variable are persuasive. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624